Exhibit 10.2

Name of Participant:                    

IMS HEALTH HOLDINGS, INC.

2014 INCENTIVE AND STOCK AWARD PLAN

Performance Share Award Agreement

Pursuant to the IMS Health Holdings, Inc. 2014 Incentive and Stock Award Plan
(as amended from time to time, the “Plan”), IMS Health Holdings, Inc. (the
“Company”) has granted to the Participant named above, on the grant date listed
on Exhibit A attached hereto (the “Grant Date”), an award (the “Award”) of
performance shares (the “Performance Shares”) providing an opportunity to
earn         shares of Stock if designated performance goals are achieved at
target levels, an opportunity to earn 50% of such target number of shares if
designated performance goals are achieved at threshold levels and an opportunity
to earn 200% of the target number of shares if designated performance goals are
achieved at or above the maximum levels, subject in all cases to vesting and
other terms and conditions set forth in this Performance Share Agreement (the
“Agreement”). For the avoidance of doubt, the total number of Performance Shares
subject to the Award and the performance goals set forth herein are subject to
adjustment pursuant to Section 10 of the Plan. For purposes of this Agreement,
“Employer” shall mean the affiliate or subsidiary that employs the Participant
(to the extent the Participant is not directly employed by the Company).

1. Earning and Vesting. Subject to the terms and conditions set forth in this
Agreement and the Plan, and unless earlier terminated or forfeited, the
Performance Shares will be earned and vest in accordance with the terms of
Exhibit A.

2. Use of Certain Defined Terms. Capitalized terms used in this Agreement shall
have the meaning specified in the Plan, unless a different meaning is specified
herein (including in Exhibit A). In the event of a conflict between the terms
and conditions of this Agreement and the Plan, the Plan shall control.

3. Settlement.

(a) Not later than thirty (30) days following the Determination Date (as defined
in Exhibit A), but in no event later than March 15th of the year following the
end of the Performance Period, the Company shall deliver to the Participant the
number of shares of Stock that become earned and that vest on the Determination
Date, determined in accordance with Exhibit A. Payment may be made by issuance
of shares in the name of the Participant and delivery of such shares to the
Participant or, in the discretion of the Company, by issuance and delivery of
such shares to a financial institution for the account of the Participant, or in
any other commercially reasonable manner as may be determined by the Company.

(b) The Participant’s sales or other dispositions of shares of Stock acquired
upon settlement of the Performance Shares will be subject to applicable
restrictions under Company policies applicable to the Participant, including
those covering insider trading by employees.

(c) Notwithstanding any provision in this Agreement to the contrary, the Company
may, in its sole discretion, settle the Participant’s Performance Shares in the
form of (1) a cash payment to the extent settlement in shares of Stock (i) is
prohibited under local law, (ii) would require the Participant, the Company
and/or the Employer to obtain the approval of any governmental and/or regulatory
body in the Participant’s country of residence (and/or country of employment, if
different), or (iii) is administratively burdensome; or (2) shares of Stock, but
require the Participant to immediately sell such shares of Stock (in which case,
as a condition to the grant of this Award, the Participant hereby expressly
authorizes the Company to issue sales instructions on the Participant’s behalf).

 

1



--------------------------------------------------------------------------------

4. Termination of the Award.

(a) If the Participant’s employment by, or other service to, the Company or any
of its subsidiaries (“Employment”) ceases for any reason prior to the end of the
Performance Period, the Performance Shares will be forfeited immediately, unless
otherwise determined by the Committee.

(b) Any outstanding Performance Shares that do not vest in accordance with the
terms set forth in Exhibit A will terminate on the Determination Date, without
any consideration due to the Participant, subject to earlier termination as
provided for above.

(c) Other provisions of the Plan and this Agreement, including Sections 7 and 8,
may result in the termination of the Award prior to the end of the Performance
Period or the Determination Date, as applicable.

5. Income Tax and Social Insurance Withholding. Regardless of any action the
Company and/or the Employer takes with respect to any or all income tax
(including U.S. federal, state and local taxes or non-U.S. taxes), social
insurance, payroll tax, fringe benefit, payment on account or other tax-related
withholding (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items legally due by the Participant is
and remains the Participant’s responsibility and that the Company and the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant of the Performance Shares, the vesting of the Performance Shares, the
subsequent issuance or sale of any shares of Stock acquired pursuant to the
Performance Shares and the receipt of any dividends, and (b) do not commit to
structure the terms of the grant or any aspect of the Performance Shares to
reduce or eliminate the Participant’s liability for Tax-Related Items. Prior to
the delivery of shares of Stock upon the vesting of the Participant’s
Performance Shares, if the Participant’s country of residence (and/or the
country of employment, if different) requires withholding of Tax-Related Items,
the Company shall withhold a sufficient number of whole shares of Stock
otherwise issuable upon the vesting of the Performance Shares that have an
aggregate fair market value sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the shares of Stock delivered upon such
vesting of the Performance Shares. The cash equivalent of the shares of Stock
withheld will be used to settle the obligation to withhold the Tax-Related
Items. Alternatively, the Company or the Employer may withhold the minimum
Tax-Related Items required to be withheld with respect to the shares of Stocks
in cash from the Participant’s regular salary and/or wages or any other amounts
payable to the Participant. In the event the withholding requirements are not
satisfied through the withholding of shares of Stock by the Company or through
the Participant’s regular salary and/or wages or other amounts payable to the
Participant, no shares of Stock will be issued to the Participant (or the
Participant’s estate) upon vesting of the Performance Shares unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Participant with respect to the payment of any Tax-Related Items that the
Company or the Employer determines, in its sole discretion, must be withheld or
collected with respect to such Performance Shares. By accepting this grant of
Performance Shares, the Participant expressly consents and agrees to the
withholding of shares of Stock and/or withholding from the Participant’s regular
salary and/or wages or other amounts payable to the Participant as provided for
hereunder. All other Tax-Related Items related to the Performance Shares and any
shares of Stock delivered in payment thereof are the Participant’s sole
responsibility.

6. Transferability. The Performance Shares and this Agreement are personal to
the Participant, are non-assignable and are not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution or as permitted by the Committee. Any attempted transfer,
assignment, pledge or other disposition of the Award, the Performance Shares, or
of any rights granted under this Agreement that is contrary to the provisions of
the Plan or this Section 6 shall be null and void. Except as permitted by the
Plan, the Stock to be issued pursuant to this Agreement shall be issued, during
the Participant’s lifetime, only to the Participant. A permitted transferee will
have the rights of the Participant with regard to any transferred Award, subject
to any limitations imposed by the Company as a condition of permitting the
transfer or otherwise.

 

2



--------------------------------------------------------------------------------

7. Forfeiture; Recovery of Compensation.

(a) The Committee may cancel, rescind, withhold or otherwise limit or restrict
the Performance Shares or delivery of shares in settlement of the Performance
Shares at any time if the Participant is not in compliance with all applicable
provisions of this Agreement and the Plan (including, but not limited to,
Section 2(e), Section 6 and Section 9).

(b) By accepting the Performance Shares, the Participant expressly acknowledges
and agrees that his or her rights, and those of any permitted transferee of the
Performance Shares, with respect to the Performance Shares, including to any
Stock acquired upon settlement of the Performance Shares or proceeds from the
disposition thereof, are subject to Section 9 of the Plan (including any
successor provision). Nothing in the preceding sentence shall be construed as
limiting the general application of Section 10(e) of this Agreement.

8. Other Undertakings. To protect the interests of the Company and its direct
and indirect affiliates and subsidiaries (individually, an “IMS Company” and
collectively, the “IMS Companies”), including the confidential information of
the IMS Companies and the confidential information of their respective
customers, data suppliers, prospective customers and other companies with which
the IMS Companies have a business relationship, and in consideration of the
covenants and promises and other valuable consideration described in this
Agreement, the Company and the Participant agree as follows.

(a) The Participant acknowledges and agrees that he or she is bound by the
confidentiality and other covenants contained in one or more restrictive
covenant and confidentiality agreements that he or she has executed with an IMS
Company, which covenants and agreements are incorporated herein by reference and
shall survive any exercise, expiration, forfeiture or other termination of this
Agreement or the Performance Shares issuable hereunder. The Participant also
acknowledges and agrees that the Company shall be an affiliate for purposes of
such restrictive covenant and confidentiality agreements.

(b) The Participant acknowledges that the opportunity to participate in the Plan
and the financial benefits that may accrue from such participation is good,
valuable and sufficient consideration for the following:

 

  (i) The Participant acknowledges and agrees that he or she is and will remain
bound by the non-competition, non-solicitation and other covenants contained in
the restrictive covenant and confidentiality agreement(s) that he or she has
executed with any of the IMS Companies to the fullest extent permitted by law.

 

  (ii) The Participant further acknowledges and agrees that the period during
which the non-competition and non-solicitation covenants in such agreement(s)
will apply following a termination of Employment shall be extended from twelve
(12) months to eighteen (18) months; provided, however, that the remedies
available for breach of any non-competition or non-solicitation covenants during
such extended six-month period shall be limited to the following: (x) to the
extent then outstanding, the forfeiture of the Performance Shares for no
consideration, and (y) to the extent the Performance Shares have been settled on
or after the date that is eighteen (18) months before the Participant’s
cessation of Employment, with respect to the shares of Stock issued upon such
settlement (including shares of Stock withheld for taxes), the Participant shall
pay to the Company an amount equal to (A) the aggregate fair market value of
such shares of Stock as of the date of settlement, plus (B) the excess, if any,
of the aggregate proceeds of all sales of such shares of Stock over the amount
described under subsection (A) above. (For this purpose, the Participant’s
earliest sales of shares following such settlement will be deemed sales of the
shares acquired upon such settlement.) The Company shall also be entitled to the
foregoing remedies in the event of a material breach of any confidentiality,
non-disclosure or other similar covenant contained in the restrictive covenant
and confidentiality agreement(s) that the Participant has executed with an IMS
Company.

 

3



--------------------------------------------------------------------------------

  (iii) The Participant further acknowledges and agrees to the Company’s
application, implementation and enforcement of (a) such policy set forth in
Section 10(b)(ii) of this Agreement and (b) any provision of applicable law or
Company policy relating to cancellation, recoupment, rescission or payback of
compensation and expressly agrees that the Company may take such actions as are
necessary to effectuate such policy (as applicable to the Participant) or
applicable law without further consent or action being required by the
Participant. For purposes of the foregoing, the Participant expressly and
explicitly authorizes the Company to issue instructions, on the Participant’s
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold Participant’s shares of Stock and other amounts acquired under
the Plan to re-convey, transfer or otherwise return such shares of Stock and/or
other amounts to the Company. To the extent that the terms of this Agreement and
such policy conflict, the terms of such policy shall prevail.

 

  (iv) By accepting the Performance Shares, the Participant consents to one or
more deductions from any amounts any IMS Company owes the Participant from time
to time in an aggregate amount equal to all amounts described in subsection
(ii) above, to the extent such deductions are permitted by applicable law. Any
such deduction from an amount that constitutes a deferral of compensation under
Code Section 409A may only take place at the time the amount would otherwise be
payable to the Participant, except to the extent permitted by Code Section 409A.

9. Governing Law and Venue.

(a) This Agreement and all claims arising out of or based upon this Agreement or
relating to the subject matter hereof shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

(b) Any legal proceeding arising out of this Plan or this Agreement shall be
brought exclusively in the Federal or State courts located in the State of
Delaware. The Participant agrees to submit to personal jurisdiction and to venue
in those courts. The Participant further agrees to waive all legal challenges
and defenses to the appropriateness of Delaware as the site of any such legal
proceeding and to the application of the laws of the State of Delaware and any
applicable Federal laws.

10. Miscellaneous.

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the last address shown in the
Company’s records, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

(b) Notwithstanding any provisions of Agreement to the contrary, the Award shall
be subject to any special terms and conditions for the Participant’s country of
residence (and/or country of employment, if different) set forth in the addendum
to this Agreement (the “Addendum”). Further, if the Participant transfers
residency and/or employment to another country reflected in the Addendum, at the
time of transfer, the special terms and conditions for such country will apply
to the Participant to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local law, rules and regulations or to facilitate the
operation and administration of the Award and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer). In all circumstances, any applicable
Addendum shall constitute part of the Agreement.

(c) The Company reserves the right to impose other requirements on the Award,
any shares of Stock acquired pursuant to the Performance Shares and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local law, rules and regulations or to facilitate the
operation and administration of the Award and the Plan. Such requirements may
include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.

 

4



--------------------------------------------------------------------------------

(d) The issuance of Stock upon settlement of the Performance Shares will be
contingent upon the Company’s receipt of any agreement, statement or other
evidence that the Company and/or the Committee may require to satisfy itself
that the issuance of Stock pursuant to the settlement of the Performance Shares
and any subsequent resale of the shares of Stock will be in compliance with all
applicable laws and regulations and with the requirements hereof and of the
Plan. The determination of the Committee as to such compliance shall be final
and binding on the Participant. The Participant shall not be deemed to be the
holder of, or to have any rights with respect to dividends or other rights of a
holder with respect to, any shares of Stock underlying the Performance Shares
unless and until the Company shall have issued and delivered the shares of Stock
to the Participant in accordance with Section 3 and Exhibit A of this Agreement,
and the Participant’s name shall have been entered as the stockholder of record
on the books of the Company (if an alternative method of delivery is elected by
the Company under Section 3, Participant will be required to take appropriate
steps to cause any nominee to transfer shares into the name of the Participant
in order for Participant to become a record holder of the shares). Thereupon,
the Participant shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(e) This Agreement is subject in its entirety to the provisions of the Plan,
which are incorporated herein by reference. A copy of the Plan as in effect on
the Grant Date has been furnished to the Participant. Accepting the Award, the
Participant agrees to be bound by the terms of the Plan and this Agreement.

(f) The Agreement, the Exhibit, the Addendum (if applicable) and the Plan
constitute the entire understanding between the Participant and the Company
regarding the Performance Shares, and any prior agreements, commitments or
negotiations concerning the Performance Shares are superseded.

(g) Any provision of this Agreement, the Exhibit or the Addendum that is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement, the Exhibit and the Addendum invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
or the Addendum by the Company shall be implied by the Company’s forbearance or
failure to take action.

(h) The Performance Shares are intended to be exempt from the requirements of
Code Section 409A. The Plan and this Agreement shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that this Agreement is subject to Code Section 409A and that it has failed to
comply with the requirements of that Section, the Company may, at the Company’s
sole discretion and without Participant consent, amend the Agreement to cause
the terms and conditions of the Agreement to comply with Code Section 409A or be
exempt from Code Section 409A.

11. Data Privacy. The Company and the Employer hereby notify the Participant of
the following in relation to the Participant’s personal data and the collection,
processing and transfer of such data in relation to the award of the Performance
Shares and the Participant’s participation in the Plan pursuant to applicable
personal data protection laws. The collection, processing and transfer of the
Participant’s personal data is necessary for the Company’s administration of the
Plan and the Participant’s participation in the Plan, and the Participant’s
denial and/or objection to the collection, processing and transfer of personal
data may affect the Participant’s ability to participate in the Plan. As such,
the Participant voluntarily acknowledges, consents and agrees (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein. The Company and the Employer hold certain
personal information about the Participant, including (but not limited to) the
Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Stock or directorships held in the Company, details of
all Awards or any other entitlement to shares of Stock awarded, canceled,

 

5



--------------------------------------------------------------------------------

purchased, vested, unvested or outstanding in the Participant’s favor for the
purpose of managing and administering the Plan (“Data”). The Data may be
provided by the Participant or collected, where lawful, from third parties, and
the Company and the Employer will process the Data for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The data processing will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which the Data is collected and with confidentiality and security provisions as
set forth by applicable laws and regulations in the Participant’s country of
residence. Data processing operations will be performed in a manner that
minimizes the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. The Data will be accessible
within the Company’s organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Plan and for
the Participant’s participation in the Plan. The Company and the Employer will
transfer Data as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and the Company
and/or the Employer may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, the
United States or elsewhere throughout the world. The Participant hereby
authorizes (where required under applicable law) the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Stock on the Participant’s behalf to a broker or other third party
with whom the Participant may elect to deposit any shares of Stock acquired
pursuant to the Plan. The Participant may, at any time, exercise the
Participant’s rights provided under applicable personal data protection laws,
which may include the right to (a) obtain confirmation as to the existence of
the Data, (b) verify the content, origin and accuracy of the Data, (c) request
the integration, update, amendment, deletion, or blockage (for breach of
applicable laws) of the Data, and (d) oppose, for legal reasons, the collection,
processing or transfer of the Data that is not necessary or required for the
implementation, administration and/or operation of the Plan and the
Participant’s participation in the Plan. The Participant may seek to exercise
these rights by contacting the Participant’s local human resources manager.

12. Acknowledgements and Acceptance.

In accepting the Performance Shares, the Participant acknowledges and agrees
that:

(a) The Participant will have no claim or entitlement (1) to compensation or
damages in consequence of the termination of Employment for any reason
whatsoever and whether or not in breach of contract, insofar as such claim or
entitlement arises or may arise from his or her ceasing to have any rights under
the Plan or this Agreement, (2) to settlement of the Performance Shares as a
result of such termination of Employment, except as expressly provided in this
Agreement, or (3) from the loss or diminution in value of the Performance Shares
or shares of Stock deliverable or delivered in settlement of the Performance
Shares (including due to any delay in delivery of shares in settlement); and,
upon the grant of the Performance Shares and in partial consideration for his or
her participation in the Plan and this Agreement, the Participant shall be
deemed irrevocably to have waived any such claim or entitlement.

(b) If the Participant does not want to accept the Performance Shares on the
terms and conditions set out in this Agreement, the Plan and/or any related
documents, the Participant may choose the “Decline” button. The Performance
Shares will then be cancelled and no other benefit will be due to the
Participant in lieu thereof. If Participant does not “Decline” the Performance
Shares within thirty (30) days from the Grant Date, the Participant shall be
deemed to have accepted the Performance Shares and shall be deemed to have
agreed to the terms and conditions set out in this Agreement, the Plan and/or
any related documents.

(c) All questions arising under this Agreement, Exhibit A, the Addendum (if
applicable) and the Plan shall be decided by the Committee in its sole
discretion.

(d) Neither the grant of the Performance Shares, nor the issuance of Stock in
settlement of the Performance Shares, will give the Participant any right to be
retained in the employ or service of the

 

6



--------------------------------------------------------------------------------

Company or any of its subsidiaries, affect the right of the Company or any of
its subsidiaries, to discharge (as may otherwise be permitted under local law)
or discipline the Participant at any time, or affect any right of the
Participant to terminate his or her Employment at any time.

(e) The Participant acknowledges and agrees that the Plan is discretionary in
nature and limited in duration, and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time.

(f) The grant of the Performance Shares under the Plan is a one-time benefit and
does not create any contractual or other right to receive Performance Shares or
benefits in lieu of Performance Shares in the future. The terms of future
Performance Shares, if any, will be determined by the Company in its sole
discretion, including, but not limited to, the form and timing of such Award,
the number of shares of Stock subject to the Performance Shares, and the vesting
provisions applicable to the Performance Shares.

(g) The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of this Agreement,
nor shall they affect its meaning, construction or effect.

(h) The grant of Performance Shares is not intended to be a public offering of
securities in the Participant’s country of residence (and country of employment,
if different). The Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the Performance Shares is
not subject to the supervision of the local securities authorities.

(i) It is the Participant’s express intent that the Agreement, the Exhibit, the
Addendum and the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in English.
If the Participant has received the Agreement, the Exhibit, the Addendum, the
Plan or any other documents related to the Award translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version shall control.

(j) As a condition to the Performance Shares, the Participant agrees to
repatriate all payments attributable to the shares of Stock and/or cash acquired
under the Plan in accordance with local foreign exchange rules and regulations
in the Participant’s country of residence (and country of employment, if
different). In addition, the Participant also agrees to take any and all
actions, and consents to any and all actions taken by the Company and any
subsidiary or affiliate, as may be required to allow the Company and any
subsidiaries or affiliates to comply with local laws, rules and regulations in
the Participant’s country of residence (and country of employment, if
different). Finally, the Participant agrees to take any and all actions as may
be required to comply with the Participant’s personal obligations under local
laws, rules and regulations in the Participant’s country of residence (and
country of employment, if different).

13. By choosing the “Accept” button, the Participant accepts the Performance
Shares as described above and the terms and conditions set out in this
Agreement, the Plan and any related documents. Copies of the Plan and such
related documents are being provided to Participant as part of this Agreement.

 

IMS HEALTH HOLDINGS, INC. Ari Bousbib Chairman and Chief Executive Officer

 

7



--------------------------------------------------------------------------------

IMS HEALTH HOLDINGS INC.

2014 Incentive and Stock Award Plan

ADDENDUM TO

PERFORMANCE SHARE AWARD AGREEMENT

In addition to the terms of the Plan and the Agreement, the Performance Shares
are subject to the following additional terms and conditions (the “Addendum”).
All capitalized terms as contained in this Addendum shall have the same meaning
as set forth in the Plan, this Agreement and Exhibit A. Pursuant to
Section 10(c) of the Agreement, if the Participant transfers the Participant’s
residence and/or employment to another country reflected in an Addendum at the
time of transfer, the special terms and conditions for such country will apply
to the Participant to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local law, rules and regulations or to facilitate the
operation and administration of the Performance Shares and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Participant’s transfer).

AUSTRALIA

1. Performance Shares Conditioned on Satisfaction of Regulatory Obligations. If
the Participant is (a) a director of a subsidiary incorporated in Australia, or
(b) a person who is a management-level executive of a subsidiary incorporated in
Australia and who also is a director of a subsidiary incorporated outside of the
Australia, the grant of the Performance Shares is conditioned upon satisfaction
of the shareholder approval provisions of section 200B of the Corporations Act
2001 (Cth) and the Corporations Amendment (Improving Accountability on
Termination Payments) Act in Australia.

CANADA

1. Settlement in shares of Stock Only. Notwithstanding anything to the contrary
in the Agreement or the Plan, if the Participant is a resident of Canada, all
Performance Shares shall be settled only in shares of Stock (and may not be
settled in cash).

2. Use of English Language. If the Participant is a resident of Quebec, by
accepting the Performance Shares, the Participant acknowledges and agrees that
it is the Participant’s wish that the Agreement, this Addendum, as well as
all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the Performance Shares, either directly or indirectly, be
drawn up in English.

Utilisation de l’anglais. Si le bénéficiaire est un résident du Québec, en
acceptant l’Attribution, le bénéficiaire reconnaît et accepte avoir requis que
le Contrat, la présente Annexe, ainsi que tous autres documents, avis et
procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente Attribution soient rédigés en
anglais.

FRANCE

1. English Language. The Participant acknowledges and agrees that it is the
Participant’s wish that the Agreement, this Addendum, as well as all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Performance Shares, either directly or indirectly, be drawn up
in English.

Langue anglaise. Le bénéficiaire admet et convient que c’est l’intention exprès
du bénéficiaire que l’Accord, le Plan et tous les autres documents, remarque et
les poursuites judiciaires entrées, données ou instituées conformément au
Performance Shares, être établi dans l’anglais. Si le bénéficiaire a reçu
l’Accord, le Plan ou autres documents rattachés au Performance Shares traduit
dans une langue autre que l’anglais et si le sens de la version traduite est
différent que la version anglaise, la version anglaise contrôlera.

 

8



--------------------------------------------------------------------------------

HONG KONG

1. Important Notice. WARNING: The contents of the Agreement, the Addendum,
Exhibit A, the Plan, and all other materials pertaining to the Performance
Shares and/or the Plan have not been reviewed by any regulatory authority in
Hong Kong. The Participant is hereby advised to exercise caution in relation to
the offer thereunder. If the Participant has any doubts about any of the
contents of the aforesaid materials, the Participant is encouraged to obtain
independent professional advice.

2. Nature of the Plan. The Company specifically intends that the Plan will not
be treated as an occupational retirement scheme for purposes of the Occupational
Retirement Schemes Ordinance (“ORSO”). To the extent any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purposes of ORSO, the grant of the
Performance Shares shall be null and void.

MEXICO

1. Commercial Relationship. The Participant expressly recognizes that the
Participant’s participation in the Plan and the Company’s grant of Performance
Shares does not constitute an employment relationship between the Participant
and the Company. The Participant has been granted the Performance Shares as a
consequence of the commercial relationship between the Company and the Employer,
and the Company’s Employer is the Participant’s sole Employer. Based on the
foregoing, (a) the Participant expressly recognizes that the Plan and the
benefits the Participant may derive from the Participant’s participation in the
Plan does not establish any rights between the Participant and the Employer,
(b) the Plan and the benefits the Participant may derive from the Participant’s
participation in the Plan are not part of the employment conditions and/or
benefits provided by the Employer, and (c) any modifications or amendments of
the Plan by the Company, or a termination of the Plan by the Company, shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Employer.

2. Extraordinary Item of Compensation. The Participant expressly recognizes and
acknowledges that the Participant’s participation in the Plan is a result of the
discretionary and unilateral decision of the Company, as well as the
Participant’s free and voluntary decision to participate in the Plan in accord
with the terms and conditions of the Plan, the Agreement and this Addendum. As
such, the Participant acknowledges and agrees that the Company may, in its sole
discretion, amend and/or discontinue the Participant’s participation in the Plan
at any time and without any liability. The value of the Performance Shares is an
extraordinary item of compensation outside the scope of the Participant’s
employment contract, if any. The Performance Shares are not part of the
Participant’s regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the Employer.

BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.

PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN
[                    ] TO [                    ].

 

 

       

 

Participant Signature       Participant Name (Printed)

 

      Date      

 

9



--------------------------------------------------------------------------------

NETHERLANDS

1. Waiver of Termination Rights. The Participant waives any and all rights to
compensation or damages as a result of any termination of employment for any
reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the Plan, or
(b) the Participant ceasing to have rights under, or ceasing to be entitled to
Performance Shares under the Plan as a result of such termination.

SINGAPORE

1. Qualifying Person Exemption. The grant of the Performance Shares under the
Plan is being made pursuant to the “Qualifying Person” exemption” under section
273(1)(f) of the Securities and Futures Act (Chapter 289) (“SFA”). The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that, as a result, the Performance Shares
are subject to section 257 of the SFA and the Participant will not be able to
make (a) any subsequent sale of shares of Stock in Singapore or (ii) any offer
of such subsequent sale of shares of Stock subject to the Performance Shares in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2011 Ed.).

SPAIN

1. Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. In
accepting the Performance Shares, the Participant acknowledges that the
Participant consents to participation in the Plan and has received a copy of the
Plan. The Participant understands that the Company has unilaterally,
gratuitously and in its sole discretion granted Performance Shares under the
Plan to individuals who may be employees of the Company or its subsidiaries
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not economically
or otherwise bind the Company or any of its subsidiaries on an ongoing basis.
Consequently, the Participant understands that the Performance Shares are
granted on the assumption and condition that the Performance Shares and shares
of Stock acquired upon vesting of the Performance Shares shall not become a part
of any employment contract (either with the Company or any of its subsidiaries)
and shall not be considered a mandatory benefit, salary for any purposes
(including severance compensation) or any other right whatsoever. In addition,
the Participant understands that this grant would not be made to the Participant
but for the assumptions and conditions referenced above. Thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason; the
Performance Shares shall be null and void.

The Participant understands and agrees that, as a condition of the grant of the
Performance Shares, any unvested Performance Shares as of the date the
Participant cease active employment will be forfeited without entitlement to the
underlying shares or to any amount of indemnification in the event of the
termination of employment by reason of, but not limited to, (i) material
modification of the terms of employment under Article 41 of the Workers’ Statute
or (ii) relocation under Article 40 of the Workers’ Statute. The Participant
acknowledges that the Participant has read and specifically accepts the
conditions referred to in the Agreement regarding the impact of a termination of
employment on the Participant’s Performance Shares.

BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.

PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN
[                    ] TO [                    ].

 

 

       

 

Participant Signature       Participant Name (Printed)

 

      Date      

 

10



--------------------------------------------------------------------------------

UNITED KINGDOM

1. Income Tax and Social Insurance Contribution Withholding. The following
provision supplements Section 5 of the Agreement:

If payment or withholding of the income tax due in connection with the
Performance Shares is not made within ninety (90) days after the end of the UK
tax year in which the event giving rise to the income tax liability occurs or
such other period specified in section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any uncollected
income tax shall constitute a loan owed by the Participant to the Employer,
effective as of the Due Date. The Participant acknowledges and agrees that the
loan will bear interest at the then-current official rate of Her Majesty’s
Revenue & Customs (“HMRC”), it shall be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in the Agreement. Notwithstanding the foregoing, if the
Participant is a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), the Participant will not be eligible for a loan from the Company or
Employer to cover the income tax liability. In the event that the Participant is
a director or executive officer and income tax is not collected from or paid by
the Participant by the Due Date, the amount of any uncollected income tax will
constitute a benefit to the Participant on which additional income tax and
national insurance contributions (“NICs”) will be payable. The Participant will
be responsible for reporting any income tax and for reimbursing the Company or
Employer the value of any employee NICs due on this additional benefit.

2. Exclusion of Claim. The Participant acknowledges and agrees that the
Participant shall have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant’s ceasing to have rights
under or to be entitled to vest in the Participant’s Performance Shares as a
result of such termination (whether the termination is in breach of contract or
otherwise), or from the loss or diminution in value of the Participant’s
Performance Shares. Upon the grant of the Participant’s Performance Shares, the
Participant shall be deemed to have waived irrevocably any such entitlement.

*    *    *    *    *    *     *    *    *    *

 

11